JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00997-CV

      PERRY D. FELIX D/B/A HAN’S LASER TECHNOLOGY CO., Appellant

                                            V.

                             PROSPERITY BANK, Appellee

   Appeal from the 164th District Court of Harris County. (Tr. Ct. No. 2013-50191).

       This case is an appeal from the final judgment signed by the trial court on November
14, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the portion of the
trial court’s judgment that denied Prosperity Bank’s request for attorney’s fees.
Accordingly, the Court reverses this portion of the trial court’s judgment.

       The Court further holds that there was no reversible error in the remaining portions
of the trial court’s judgment. Therefore, the Court affirms the remaining portions of the
trial court’s judgment.

       The Court further remands the case to the trial court for further proceedings to
determine the reasonable and necessary amount of attorney’s fees to be awarded to
Prosperity Bank.
      The Court orders that this decision be certified below for observance.

Judgment rendered December 17, 2015.

Panel consists of Justices Higley, Huddle, and Lloyd. Opinion delivered by Justice Huddle.